Case 3:20-cv-01864-H-AGS Document 57 Filed 02/18/21 PageID.789 Page 1 of 2




                                                           February 18, 2021

  By ECF
  Hon. Marilyn L. Huff
  United States District Court Judge
  United States District Courthouse
  333 West Broadway
  San Diego, CA 92101

         Re: SEC v. Sripetch, et al., 20-civ.1864 (S.D. Cal.) (ALH)

  Dear Judge Huff:

  Plaintiff Securities and Exchange Commission (“Commission”) respectfully submits this
  letter pursuant to FRCP 4 and the Court’s Order of December 16, 2020 (Docket No. 44).
  This Court issued a stay in this matter on January 6, 2021 (Docket No. 51) in light of the
  related criminal matter U.S. v. Sripetch, et al., 20-cr.0160 (S.D. Cal.) (ALH).

  On December 15, 2020, the Commission notified the Court that: (i) 9 of the 16 defendants
  had already been served, with proof of service filed; (ii) 2 defendants were in the process of
  being served via the Convention on Service Abroad of Judicial and Extrajudicial Documents
  in Civil or Commercial Matters (“Hague Service Convention”); and (iii) with respect to the
  remaining 5 defendants, the Commission’s time to file proof of service for certain
  defendants (discussed below) be extended 60 days, from the initial deadline of December 20,
  2020 to February 19, 2021. The Court granted the Commission’s request.

  Since the Court’s December 16, 2020 Order, the Commission received proof that defendant
  Michael Wexler was served via a request pursuant to the Hague Convention for Service
  Abroad of Judicial Documents (“Hague Convention”), and proof of service has been filed.
  The Commission’s attempt to have defendant Ashmit Patel (“Patel”) served pursuant to the
  Hague Convention has been unsuccessful. Therefore, the Commission intends to examine
  the possibility of retaining a Canadian process service firm.

  With respect to Patel and the remaining 5 defendants, the Commission requests a second 60-
  day extension to April 20, 2021 to file proof of service pursuant to FRCP 4. The
  Commission is still attempting to serve (via process server) individual defendant Dominic
  Williams and entity defendants DOIT, Ltd., Redline International, Doji Capital, Inc., and
  Optimus Prime Financial, Inc.1 The Commission has been attempting to effectuate service

  1
   There are 2 persons to be served in order to effectuate service on these 5 defendants.
  Because Williams is an officer of defendants Redline International and Optimus Prime
  Financial, Inc., when defendant Williams is served, defendants Redline International and
Case 3:20-cv-01864-H-AGS Document 57 Filed 02/18/21 PageID.790 Page 2 of 2
 Hon. Marilyn L. Huff
 February 18, 2021

  on these 5 defendants, but understands from the retained process service company that they
  may be attempting to evade service.

                                                            Respectfully submitted,

                                                            /s/ Christopher J. Dunnigan

                                                            Christopher J. Dunnigan
                                                            Senior Trial Counsel

  cc:    Samuel Edgerton, Esq. (By ECF)
         Counsel for defendant Amanda Flores

         Kathy Nester, Esq. (By Email)
         Limited Counsel for defendant Ongkaruck Sripetch

         Paul Knight, Esq. (By Email)
         Counsel for defendant Brehnen Knight

         Marc Gottlieb, Esq. (By ECF)
         Counsel for defendant Andrew McAlpine

         Aaron Arnzen, Esq. (By ECF)
         Counsel for the United States Department
         of Justice, United States Attorney’s Office
         for the Southern District of California




  Optimus Prime Financial, Inc. will also be served. The Commission further seeks to serve
  another individual who is not a party to this action, who is an officer of both defendants
  DOIT Ltd. and Doji Capital, Inc.
